On July 1, 2014, the Defendant was sentenced for Count I: Criminal Production or Manufacture of Dangerous Drugs, a felony, in violation of §45-9-110, MCA to the Montana Department of Corrections for ten (10) years, with five (5) years suspended; and Count HI: Criminal Possession of a Dangerous Drug with Intent to Distribute, a felony, in violation of §45-9-103, MCA to the Montana Department of Corrections for ten (10) years, with five (5) years suspended. Counts I and H shall run concurrently with each other.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”). .
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant’s counsel made an oral motion to dismiss the Defendant’s Application for Review of Sentence without prejudice. Mr. Sheehy stated that the Defendant filed a petition for post-conviction relief with the District Court and requested that the sentence review hearing be continued to take place during the February 2015 hearings to afford time for the post-conviction relief.
It is the unanimous decision of the Division that the Defendants motion to dismiss the Defendant’s Application for Review of Sentence without prejudice is GRANTED. The Defendant will have Bixty (60) day s from the dated of the District Court’s decision to file his Application for Review of Sentence with the Dawson County Clerk of District Court.
*132DATED this 24th day of November, 2014.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.